DicKinson, J.
The only real contention on this appeal is whether the verdict was not larger than it should have been. If the plaintiff was entitled to recover at all, — and as to that the verdict must be taken as final, — the amount which should be allowed depended upon the fact as to the quantity of lumber which a portable steam sawmill of the plaintiff was capable of sawing in any given time. If the evidence warranted the jury in the conclusion that it had the capacity of sawing 8,000 feet per day, and that it might with reasonable certainty have been expected to saw as much as that during a *565certain period of time for wbicb the defendant bad obligated itself to provide logs for sawing, then the verdict was not excessive. There was sufficient testimony, the weight of which depended upon the credibility of the witnesses, to support such a conclusion. Three witnesses, including the plaintiff, put the daily capacity of the sawmill at from 8,000 to 10,000 feet, or even more; and they all appear to have been actively engaged in the operation of the mill, and to have had such means of knowledge upon the subject that it cannot be said that the jury should not have given credit to their testimony. Although there are facts and circumstances in the case tending strongly to show that these witnesses overrated the capacity of the mill, the determination of the matter was properly left to the jury, and the verdict must stand.
Order affirmed.